RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit Rule 206
                                     File Name: 09a0411p.06

                     UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                                         X
                                                          -
 L.C. COHEN,
                                                          -
                                Plaintiff-Appellant,
                                                          -
                                                          -
                                                                   Nos. 06-3168/3169/3170
                v.
                                                          ,
                                                           >
                                                          -
                                                          -
 CORRECTIONS CORPORATION OF AMERICA,
                                                          -
                     Defendant-Appellee.
                                                         N
                                                               *
                                    Filed: October 6, 2008
                                                                                       **
             Before: KEITH and COLE, Circuit Judges; STEEH, District Judge.

                                     _________________

                                            ORDER
                                     _________________

        On October 27, 2006, this court issued an opinion affirming the district court’s
judgment dismissing L.C. Cohen’s civil rights complaint filed pursuant to 42 U.S.C.
§§ 1983, 2000bb, and 2000cc-1. The district court’s dismissal, and our affirmance, was
based on Cohen’s failure to allege exhaustion of his available administrative remedies
prior to filing his complaint. Our decision was in accordance with the law of this circuit
at that time.

        Following our decision, Cohen filed a petition for a writ of certiorari with the
United States Supreme Court. On October 1, 2007, the Supreme Court granted certiorari,
vacated the decision of this panel, and remanded the case to this court for further
consideration in light of Jones v. Bock, 549 U.S. 199, 127 S. Ct. 910 (2007). We


        *
       This order was originally issued as an “unpublished order” filed on October 6, 2008. On
November 25, 2009, the court designated the order as one recommended for full-text publication.
        **
          The Honorable George Caram Steeh, United States District Judge for the Eastern District of
Michigan, sitting by designation.


                                                 1
Nos. 06-3168/3169/3170       Cohen v. Corrections Corp. of America                  Page 2


requested that Cohen file a supplemental brief outlining his position which he has now
filed. After careful review and consideration of Jones, we find that Jones requires
reversal of our prior disposition of this case.

       In Jones, the Court held that under the Prison Litigation Reform Act, 42 U.S.C.
§ 1997e, et seq., a prisoner is not required to specifically plead or demonstrate
exhaustion in his complaint. Id. at 921. The Court further held that “exhaustion is not per
se inadequate simply because an individual later sued was not named in the grievance.”
Id. at 923. The Court found our circuit’s imposition of the prerequisite to properly
exhaust a claim prior to filing a complaint was “unwarranted.” Id.

       As our decision and the judgment of the district court was based on the
precedents of this court that have been overruled in Jones, we therefore vacate our prior
decision, reverse the district court’s judgment, and remand the case to the district court
for further proceedings.

                                                  ENTERED BY ORDER OF THE COURT

                                                        /s/ Leonard Green
                                                  ___________________________________
                                                                Clerk